Judgment, Supreme Court, New York County (Barbara R. Kapnick, J.), entered February 14, 2006, which, upon the prior grant of defendant’s cross motion pursuant to CELR 3211, dismissed the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about February 6, 2006, unanimously dismissed, without costs, as subsumed within the appeal from the ensuing judgment.
The court properly found that the disposition of the church property and funds at issue were matters within defendant’s ecclesiastical authority and, accordingly, that the relief sought by plaintiffs, i.e., an order mandating that the funds in question be used to restore the subject property for use as a church, would impermissibly involve the court in the governance and administration of a hierarchical church (see Serbian Eastern *357Orthodox Diocese for United States and Canada v Milivojevich, 426 US 696 [1976]; Kedroff v Saint Nicholas Cathedral of Russian Orthodox Church of North America, 344 US 94 [1952]; cf. Jones v Wolf, 443 US 595 [1979]). Plaintiffs’ promissory estoppel claim would, in any event, be unavailing for lack of a specific promise to keep the subject church building in operation as a church if funds were collected for that purpose (see New York City Health & Hosps. Corp. v St. Barnabas Hosp., 10 AD3d 489, 491 [2004]).
We have considered plaintiffs’ remaining contention and find it unavailing. Concur—Tom, J.E, Mazzarelli, Marlow, Nardelli and Sweeny, JJ.